Appeal from order and judgment (one paper), Supreme Court, New York County, entered October 23, 1980, denying petitioner’s application for, inter alia, inspection and copying of the current list of respondent’s *798shareholders, unanimously dismissed, as moot, without costs or disbursements. On October 31,1980, during the pendency of this appeal, petitioner received the shareholder records which it had sought, thereby rendering this appeal academic. A special meeting of respondent’s shareholders is scheduled for November 13, 1980 to vote upon a proposed merger between respondent and another corporation, not a party to this proceeding. On the record before us, no compelling reason is shown why this meeting should not proceed as scheduled. Accordingly, we vacate the stay heretofore granted by this court on October 30, 1980. By this disposition we erase all prior determinations in this proceeding, including the decision at Special Term. (Matter of Park East Corp. v Whalen, 43 NY2d 735, 736; Stutz v 15 West 72nd St. Assoc., 75 AD2d 773, 774.) Concur — Kupferman, J. P., Birns, Sullivan, Silverman and Bloom, JJ.